internal_revenue_service number release date index number ---------------- ------------------------------- --------------------------------------- ---------------------- --------------------------------------- legend department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-149955-12 date date taxpayer ----------------------------------------------------------------------------- --------------------------------------------- type a type b type c type d type e type f type g subsidiary exchange state a date date date -------------------- ------------------------ --------------------- ------------- ---------------- ----- --------------- --------------------------- -------------- -------------- --------------------------- ------------------- ------- plr-149955-12 a b c d country a country b dear ------------ -- ---- -- -- ------------ ----------------- this letter is in reply to a letter dated date and supplemental correspondence in which taxpayer requests rulings in connection with its intent to elect to be taxed as a real_estate_investment_trust reit under sec_856 of the internal_revenue_code for the taxable_year ending date taxpayer has requested the following rulings the income derived by taxpayer from customers under its contracts for_the_use_of advertising space on qualified outdoor advertising displays as defined below qualifies as rents_from_real_property under sec_856 for purposes of sec_856 any income derived by taxpayer from the services as defined below is not treated as impermissible_tenant_service_income under sec_856 and the income derived by taxpayer from such services does not cause the amounts received under its contracts to be excluded from treatment as rents_from_real_property under sec_856 certain intangible assets of taxpayer recorded under generally_accepted_accounting_principles gaap qualify as real_estate_assets and interests_in_real_property under sec_856 certain items of income that are required to be included in taxpayer’s income under sec_951 sec_1291 and sec_1293 constitute qualifying_income under sec_856 facts plr-149955-12 taxpayer is the common parent of a group of affiliated corporations that files a consolidated_return for u s federal_income_tax purposes taxpayer operates through its wholly owned subsidiary subsidiary on date taxpayer was incorporated in state a and became the parent of the current holding_company structure taxpayer and its predecessors have been publicly traded on exchange since date taxpayer builds and maintains various types of outdoor advertising displays and makes available space on such displays to advertisers in addition taxpayer through a taxable_reit_subsidiary trs designs and produces advertising materials taxpayer has represented that it intends to make the election under sec_1033 of the code and the treasury regulations thereunder for its taxable_year ending date to treat the type a type b type c type d and type e outdoor advertising displays each a display as real_property for purposes of chapter of the code displays for which taxpayer has made a valid election under sec_1033 are referred to as qualified outdoor advertising displays taxpayer also rents advertising space on type f and type g outdoor advertising displays taxpayer represents that it will either rent space on type f and type g displays through a trs or treat the revenues from type f and type g displays as non- qualifying_income for both the and reit income tests contracts with advertisers taxpayer enters into rental contracts granting advertisers the right to place their advertising copy on certain outdoor advertising displays type b and type c displays allow for multiple rental agreements for each display to be in place at one time the term of a rental contract for type a type b type c and type e displays typically ranges from a months to b months rental contracts on type d displays range from a years to c years when taxpayer has space on type a type b type c and type e displays that is not otherwise leased to long-term advertisers taxpayer occasionally enters into contracts for as short as d weeks to accommodate specialty advertisers desiring short-term advertising taxpayer represents that the portion of its revenue from type a type b and type c displays attributable to these short-term contracts has been less than percent of its total revenues from type a type b and type c displays taxpayer also represents that the portion of its revenue from type e displays attributable to these short-term contracts has been less than percent of its total revenues from type e displays in connection with the rental of space on the qualified outdoor advertising displays taxpayer will provide the following services the services leasing activities the provision of lighting and electricity to displays and routine maintenance of the displays taxpayer represents that it will not provide any other services to advertisers in connection with the rental of space on its qualified outdoor advertising displays plr-149955-12 taxpayer represents that the installation removal and replacement of advertising copy will either be performed by a trs compensated at arm’s length or an independent_contractor from whom taxpayer does not derive any income taxpayer also represents that advertising design artwork and production services with respect to its displays will either be performed by a trs compensated at arm’s length or an independent_contractor from whom taxpayer does not derive any income goodwill and other intangibles in addition to building and acquiring individual displays taxpayer has acquired many of the displays it now owns through purchases of entities owning such structures or through purchases of substantially_all of the assets of such entities taxpayer produces financial statements in accordance with generally_accepted_accounting_principles gaap pursuant to gaap upon acquiring any interest in a display or entity that owns displays taxpayer establishes replacement cost less depreciation for the physical structures being acquired and carries the structure on its financial statements at this value other tangible assets are valued under a similar methodology ownership interests in land and perpetual easements over land are generally valued based on the projected profitability of that location any remaining purchase_price paid for the acquisition must be allocated for gaap purposes to intangible assets taxpayer allocates a portion of the purchase_price to identifiable intangibles including portfolio location and unexpired contracts any remaining purchase_price paid for a display after amounts have been allocated to the physical structure and identifiable intangible assets are allocated to goodwill a portfolio location intangible asset represents the collective value to any above or below market leasehold interests held by taxpayer as well as the value of licenses permits or easements associated with the qualified outdoor advertising displays the fair value of each portfolio location asset is estimated by calculating the present_value of the earnings attributable to the portfolio over the expected remaining lives of the underlying rights and structures the unexpired contracts intangible asset represents taxpayer’s rights to payment under existing contracts to lease space on the displays to the extent in excess of the replacement costs and lost profits associated with entering into new contracts if the existing contracts were to be terminated the value of the unexpired contracts intangible asset is based on the value of a lease that is already in place including the value of avoiding costs associated with finding new tenants the costs associated with holding an unleased property for a period of time the costs of leasing commissions and the value of any above or below market leases plr-149955-12 after allocating purchase prices to the displays and to specifically identified intangibles the remainder is allocated to goodwill taxpayer will transfer any identified intangible or goodwill associated with taxpayer’s non-qualifying income or assets to a trs these intangibles and goodwill are not the subject of this ruling in the case of the remaining goodwill that is associated with taxpayer’s qualified outdoor advertising displays taxpayer has represented that this remaining goodwill has no value apart from the displays that were purchased by taxpayer taxpayer further represents that the portfolio location and unexpired contract intangibles associated with taxpayer’s qualified outdoor advertising displays are inextricably and compulsorily tied to the qualified outdoor advertising displays foreign operations taxpayer operates in foreign countries through one or more foreign subsidiaries taxpayer’s foreign subsidiaries may be partially or wholly owned by taxpayer taxpayer represents that it will jointly elect trs status with foreign subsidiaries that are treated as corporations for u s federal_income_tax purposes each a foreign trs and that the value of all of taxpayer’s trss both foreign and domestic will together satisfy the percent limitation of sec_856 these foreign trss are either controlled_foreign_corporations under sec_957 cfcs with respect to which taxpayer is a united_states_shareholder under sec_951 united_states_shareholder or passive foreign investment companies under sec_1297 pfics with respect to some of which taxpayer has made an election under sec_1295 to treat as qualified electing funds qefs as a result of being a united_states_shareholder with respect to cfcs taxpayer is required by sec_951 to include in its gross_income its pro_rata share of the subpart_f_income as defined in sec_952 of any such cfcs taxpayer may also be required by sec_951 to include in its gross_income inclusions that arise in connection with the pledge of a cfc’s assets against debt of taxpayer incurred to finance the acquisition of real_estate_assets as a result of being a shareholder in pfics for which taxpayer makes qef elections taxpayer is required under sec_1293 to include in its gross_income its pro_rata share of the ordinary_earnings and net_capital_gain income of each such qef as a result of being a shareholder in pfics for which taxpayer has not made qef elections taxpayer is required to include amounts in its gross_income as ordinary_income pursuant to sec_1291 taxpayer is required to include in its gross_income the subpart_f inclusions as defined below sec_956 inclusions as defined below and pfic inclusions as defined below for purposes of its gross_income tests under sec_856 and taxpayer expects to report on its tax returns plr-149955-12 sec_951 inclusion attributable to one or more cfc’s foreign_personal_holding_company_income net of allocable expenses which is passive rental income_interest dividends and gain from the sale of property that gives rise to income such as dividends interest and rental income the subpart_f inclusions sec_956 ordinary_income inclusions resulting from a pledge of assets to secure a debt of taxpayer incurred primarily to finance the acquisition of or to refinance real_estate_assets from which is derived income that qualifies under sec_856 the sec_956 inclusions sec_1293 ordinary_income inclusions attributable to passive_income from numerous pfics for which qef elections have been made the qef inclusions and sec_1291 ordinary_income inclusions attributable to passive_income for pfics for which qef elections have not been made together with qef inclusions the pfic inclusions taxpayer represents that all subpart_f inclusions sec_956 inclusions and pfic inclusions will have a close nexus to taxpayer’s business of investing in real_property assets taxpayer also represents that all of the activities conducted by a foreign trs will be of the type that also could have been conducted by a trs organized in the united_states law and analysis sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 excludes from the definition of rents_from_real_property any impermissible_tenant_service_income as defined in sec_856 sec_856 provides in relevant part that the term impermissible_tenant_service_income means with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for managing or operating such property plr-149955-12 sec_856 provides that de_minimis amounts of impermissible_tenant_service_income ie amounts less than one percent of all amounts received or accrued by the reit with respect to a particular property during the taxable_year will not cause otherwise qualifying amounts to not be treated as rents_from_real_property sec_1_856-4 provides that the term rents_from_real_property means generally the gross amounts received for_the_use_of or the right to use real_property of the real_estate_investment_trust issue rents_from_real_property provided that taxpayer is eligible for and properly elects under sec_1033 to treat the type a type b type c type d and type e displays as real_property for purposes of chapter of the code amounts received by taxpayer under its contracts with advertisers as compensation_for the right to use space on such qualified outdoor advertising displays to display advertising copy will constitute amounts received for_the_use_of real_property and therefore rents_from_real_property taxpayer does enter into a limited number of short-term contracts however such short-term contracts comprise a small percentage of taxpayer’s overall revenue moreover taxpayer’s short-term contracts are for_the_use_of advertising space and are not contracts for the provision of services with respect to taxpayer’s type b and type c displays advertisers share the displays with other advertisers and any particular advertiser’s advertising copy is displayed for only certain intervals of time in a rotation with other advertisers however these modifications do not change the character of the income as rents_from_real_property because the modifications have no bearing on the passive nature of the income from renting space on displays and advertisers pay for the right to use the displays for specified intervals of time accordingly provided that taxpayer is eligible for and properly elects under sec_1033 to treat the type a type b type c type d and type e displays as real_property for purposes of chapter of the code we rule that the income derived by taxpayer from customers under its contracts for_the_use_of advertising space on the qualified outdoor advertising displays qualifies as rents_from_real_property under sec_856 for purposes of sec_856 issue services performed by taxpayer sec_856 excludes from the definition of impermissible_tenant_service_income amounts received for services furnished or rendered or management or operation provided through an independent_contractor from whom the trust itself does not derive or receive any income or through a trs of such trust subparagraph c also excludes any amount that would be excluded from unrelated_business_taxable_income ubti under sec_512 if received by an organization described in plr-149955-12 sec_511 sec_512 provides in relevant part that rents_from_real_property are excluded from the computation of ubti sec_1_512_b_-1 provides that payments for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant sec_1_856-4 provides that services provided to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings which are of a similar class are customarily provided with the service such services include the furnishing of water heat light air conditioning and telephone answering services sec_1_856-4 provides that trustees or directors of the reit are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property of managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself including establishing rental terms choosing tenants entering into and renewing leases and dealing with taxes interest and insurance relating to the reit's property the trustees or directors may also make capital expenditures with respect to the reit's property and may make decisions as to repairs of the property the cost of which may be borne by the reit see also revrul_67_353 1967_2_cb_252 some of the amounts taxpayer receives under contracts with advertisers may be attributable to the services taxpayer has represented that it does not intend to provide any other services to advertisers further taxpayer represents that any other services will be provided either by an independent_contractor from whom taxpayer does not derive any income or by a trs accordingly we rule that any income derived from the services performed by taxpayer with regard to its qualified outdoor advertising displays is not treated as impermissible_tenant_service_income under sec_856 and the income derived by taxpayer from the services does not cause the amounts received under its contracts to be other than rents_from_real_property under sec_856 plr-149955-12 issue goodwill and other intangibles sec_1_856-2 provides that in determining the investment status of a reit the term total assets means the gross assets of the reit determined in accordance with gaap because taxpayer derived certain intangible assets in accordance with gaap that are attributable to its acquisitions of qualified outdoor advertising displays these intangibles must be analyzed to determine whether they qualify as real_property for purposes of sec_856 for this purpose taxpayer’s gaap intangibles must be inseparable from and inextricably and compulsorily tied to taxpayer’s real_property assets assuming that taxpayer is eligible for and properly elects to treat its displays as real_property under sec_1033 the displays will be treated as real_property for all purposes of chapter of the code in order to qualify as real_property taxpayer’s intangible assets include portfolio location unexpired contracts and goodwill a portfolio location intangible asset is inextricably tied and connected to taxpayer’s displays because it represents the right authorized through leases and permits to maintain qualified outdoor advertising displays at applicable locations the unexpired contracts intangible asset is inextricably tied and connected to taxpayer’s qualified outdoor advertising displays because it represents taxpayer’s rights to payment under existing lease contracts with respect to such structures taxpayer represents that its gaap goodwill represents the anticipated future lease income from the qualified outdoor advertising displays taxpayer represents that its portfolio location unexpired contracts and goodwill intangibles have no value apart from the qualified outdoor advertising displays that were purchased by taxpayer in the present case provided that taxpayer is eligible for and properly elects to treat its displays as real_property under sec_1033 and based on the taxpayer’s representation that portfolio location unexpired contracts and gaap goodwill are inextricably and compulsorily tied to taxpayer’s qualified outdoor advertising displays we rule that taxpayer’s intangibles of portfolio location unexpired contracts and gaap goodwill as limited to the excess of the fair_market_value of the qualified outdoor advertising displays acquired over their gaap replacement cost less depreciation as of the time of the acquisition each qualify as real_property which is a real_estate asset for purposes of sec_856 issue subpart_f sec_956 and pfic inclusions sec_856 of the code requires that at least percent of a reit's gross_income excluding gross_income from prohibited_transactions be derived from dividends interest rents_from_real_property gain from the sale_or_other_disposition of stock securities and real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 and certain other sources plr-149955-12 sec_856 provides in relevant part that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part whether any item_of_income or gain which otherwise constitutes gross_income not qualifying under sec_856 or may be considered as gross_income which qualifies under sec_856 or the legislative_history underlying the tax treatment of reits indicates that the central concern behind the gross_income restrictions is that a reit's gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business subpart_f inclusions sec_957 of the code defines a cfc as a foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation's taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total voting power of the foreign_corporation taxpayer represents that it will be a united_states_shareholder within the meaning of sec_951 with respect to certain subsidiaries that are cfcs sec_951 generally provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during a taxable_year every person who is a united_states_shareholder of the corporation and who owns stock in the corporation on the last day of the taxable_year in which the corporation is a cfc shall include in income the shareholder's pro_rata share of the cfc's subpart_f_income for the taxable_year sec_952 defines subpart_f_income to include foreign_base_company_income as determined under sec_954 under sec_954 foreign_base_company_income includes foreign_personal_holding_company_income fphci as determined under sec_954 sec_954 defines fphci income to include among other things dividends interest royalties rents and annuities sec_954 also includes gain from the sale_or_exchange of property which among other things gives rise to income described in sec_954 after application of paragraph a other than property which gives rise to income not treated as fphci by reason of sec_954 or i for the taxable_year plr-149955-12 taxpayer has represented that it is a united_states_shareholder within the meaning of sec_951 with respect to certain of its subsidiaries that are cfcs as taxpayer's cfcs earn subpart_f_income attributable to foreign_base_company_income that is fphci and such income is generally passive_income treatment of the sec_951 inclusion attributable to such passive_income as qualifying_income for purposes of sec_856 does not interfere with or impede the policy objectives of congress in enacting the income test under sec_856 accordingly we rule that subpart_f inclusions attributable to the fphci earned by taxpayer's cfcs are qualifying_income for purposes of sec_856 as provided in sec_856 sec_956 inclusions sec_951 provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during a taxable_year every person who is a united_states_shareholder of the corporation and who owns stock in the corporation on the last day of the taxable_year in which the corporation is a cfc shall include in gross_income the amount determined under sec_956 with respect to the shareholder for such year but only to the extent not excluded from gross_income under sec_959 sec_956 provides that in the case of a cfc the amount determined under sec_956 with respect to any united_states_shareholder for any taxable_year is the lesser_of - the excess if any of- a such shareholder's pro_rata share of the average of the amounts of united_states_property held directly or indirectly by the cfc as of the close of each quarter of such taxable_year over b the amount of earnings_and_profits described in sec_959 with respect to such shareholder or such shareholder's pro_rata share of the applicable_earnings of such cfc the amount taken into account under subparagraph with respect to any property shall be its adjusted_basis as determined for purposes of computing earnings_and_profits reduced by any liability to which the property is subject sec_1_956-2 provides that except as provided in sec_1_956-2 any obligation as defined in sec_1_956-2 of a united_states_person as defined in sec_957 with respect to which a cfc is a pledgor or guarantor shall be considered for purposes of sec_956 to be united_states_property held by such cfc sec_1_956-2 provides that if the assets of a cfc serve at any time even though indirectly as security for the performance of an obligation of a united_states_person then the cfc will be considered a pledgor or guarantor of that obligation taxpayer has represented that assets of one of its cfcs may be pledged as collateral for certain debt of taxpayer that was incurred to finance taxpayer's acquisition of real_estate_assets this pledge may cause taxpayer to recognize a sec_956 inclusion taxpayer represents that any sec_956 inclusions will occur plr-149955-12 as a result of a debt of taxpayer's that arose in connection with the acquisition of real_estate_assets that have a close nexus to taxpayer's business of investing in real_property assets the sec_956 inclusion recognized in connection with the production of otherwise qualifying_income is treated as qualified income for purposes of sec_856 to the extent that the underlying income so qualifies accordingly we rule that to the extent taxpayer recognizes a sec_956 inclusion on the pledge of the assets of a cfc to secure a debt of the taxpayer that is used to finance the acquisition of real_estate_assets from which income is derived that qualifies under sec_856 there is a sufficient nexus to treat the sec_956 inclusion as qualifying_income for purposes of sec_856 as provided in sec_856 pfic inclusions sec_1297 of the code defines a pfic as a foreign_corporation where either percent or more of the gross_income of such corporation for the taxable_year is passive_income or the average percentage of assets as determined in accordance with sec_1297 held by such corporation during the taxable_year which produce passive_income or which are held for the production of passive_income is at least percent sec_1297 defines the term passive_income as income of a kind that would be fphci under sec_954 subject_to certain exceptions sec_1291 provides that if a united_states_person receives an excess_distribution as defined in sec_1291 in respect of stock in a pfic then - a the amount of the excess_distribution shall be allocated ratably to each day in the shareholder's holding_period for the stock b with respect to such excess_distribution the shareholder's gross_income for the current_year shall include as ordinary_income only the amounts allocated under sec_1291 to - i the current_year or ii any period in the shareholder's holding_period before the 1st day of the 1st taxable_year of the company which begins after date and for which it was a pfic and c the tax imposed by this chapter for the current_year shall be increased by the deferred_tax_amount determined under sec_1291 sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to such pfic for the taxable_year and the pfic complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company sec_1293 provides that every united_states_person who owns or is treated under sec_1298 as owning stock of a qef at any time during the taxable_year of such fund shall include in gross income- a as ordinary_income such shareholder's pro_rata share of the ordinary_earnings of such fund for such year and b as long-term_capital_gain such shareholder's pro_rata share of the net_capital_gain of such fund for such year plr-149955-12 taxpayer has represented that it may be a shareholder of certain subsidiaries that are pfics and that it will make qef elections with respect to certain of these pfics as taxpayer's pfic's earn income that is fphci and such income is generally passive_income treatment of such pfic inclusions as qualifying_income for purposes of sec_856 does not interfere with or impede the policy objectives of congress in enacting the income test under sec_856 accordingly we rule taxpayer's pfic inclusions are qualifying_income for purposes of sec_856 as provided in sec_856 accordingly we rule that pursuant to sec_856 of the code taxpayer's subpart_f inclusions sec_956 inclusions and pfic inclusions constitute qualifying_income under sec_856 conclusions as discussed above and provided that taxpayer is eligible for and properly elects to treat its qualified outdoor advertising displays as real_property under sec_1033 we hereby rule as follows the income derived by taxpayer from customers under its contracts for_the_use_of advertising space on the qualified outdoor advertising displays qualifies as rents_from_real_property under sec_856 for purposes of sec_856 any income derived from the services attributable to qualified outdoor advertising displays is not treated as impermissible_tenant_service_income under sec_856 and the income derived by taxpayer from the services does not cause the amounts received under its contracts to be excluded from treatment as rents_from_real_property under sec_856 based on taxpayer’s representation that its portfolio location unexpired contracts and gaap goodwill intangibles are inextricably and compulsorily tied to taxpayer’s qualified outdoor advertising displays and have no value separate and apart from such displays we rule that taxpayer’s portfolio location unexpired contracts and gaap goodwill intangibles as limited to the excess of the fair_market_value of the qualified outdoor advertising displays acquired over their gaap replacement cost less depreciation as of the time of the acquisition each qualify as real_property which is a real_estate asset for purposes of sec_856 taxpayer's subpart_f inclusions sec_956 inclusions and pfic inclusions constitute qualifying_income under sec_856 this ruling's application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction plr-149955-12 or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code and no opinion is expressed with regard to whether taxpayer is eligible to make an election under sec_1033 with respect to any of the outdoor advertising displays further no opinion is expressed regarding whether the value that taxpayer allocated to gaap identifiable intangibles was properly determined or whether taxpayer’s gaap goodwill reflects solely and is limited to the excess of the fair_market_value of the qualified outdoor advertising displays acquired over their gaap replacement cost less depreciation as of the time of their acquisition or rather whether some of the value that taxpayer has ascribed to its gaap identifiable intangibles or gaap goodwill is properly attributable to workforce in place customer lists trademarks or other intangibles that would not in the opinion of the service qualify as real_property for purposes of sec_856 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely andrea m hoffenson assistant to the branch chief branch financial institutions products
